ANDERSON, Circuit Judge.
The demurrer to this information raises simply the question as to whether Act Nov. 21, 1918, c. 212, 40 Stati 1045, prohibits the sale of nonintoxicating beer. The government admits that the word “intoxicating” was omitted from the information for the purpose of raising, as a question of law, the right to sell a nouintoxicating liquor commonly called beer.
1 am perfectly clear that no such strained construction should be given to this statute, which was passed for the purpose of “conserving the man power of the nation, and to increase efficiency in the production of arms, munitions, ships, food, and clothing for the Army and Navy,” by prohibiting the use of intoxicating liquor as a beverage.
If I were in doubt — as I am not — -I should feel constrained to adopt the view of the Circuit Court of Appeals for the Second Circuit in Jacob Hoffman Brewing Co. v. McElligott, 259 Fed. 525, —— C. C. A.-, affirming the decision of the District Court in 259 Fed. 321. This construction has also been adopted by the District Court of Maryland.
I may add that the serious purpose of Congress and of a large part of the voters of this country to prevent the use of intoxicating liquors as a beverage ought not to be attempted to be made ridiculous by an absurd misconstruction of this statute. This case is no “liquor case.”
Demurrer sustained.